Citation Nr: 1433026	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May to July 1980, June 1991 to January 1992, and July to December 1996, and had active duty for training from August 6 to August 20, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This claim was previously before the Board in February 2014 and was remanded for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed right hip disability.

2.  The Veteran does not have a currently diagnosed right ankle disability.

3.  The Veteran's service-connected cervical spine disability, left knee disability, left ankle disability, and tinnitus are not shown to prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an August 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded a VA examination in March 2014 to assess any right ankle or hip condition and to provide an opinion on the Veteran's employability due to his service-connected disabilities.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran claims that he suffers from right hip and ankle disabilities as a result of an August 2000 injury in service.  However, for the reasons set forth below, the Board finds no basis to grant the Veteran's claims.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service treatment records show that while the Veteran was on annual training in August 2000, he twisted his left knee and ankle while walking in the field.  However, his medical records do not reflect any injuries to his right hip or ankle at any point during his periods of service.

The Veteran's post-service medical records do not reflect that he was ever diagnosed with a right hip or right ankle condition.  A June 2009 medical opinion from the Veteran's private doctor, when construed liberally and in light of the August 2000 service treatment record, tends to indicate that the Veteran may have right hip and right ankle disabilities which had their onset because the Veteran twisted his left knee and ankle in service.  The opinion suggests that weight-bearing problems may have started to appear and that there may have been problems in the Veteran's right hip, both knees, and both ankles.

In March 2014, the Veteran was afforded a VA examination to determine the nature of any right hip or ankle problems.  After a thorough examination, the VA examiner concluded that there was no pathology found either in the Veteran's right hip or right ankle.  Further, the examiner noted that a review of military and private medical records were silent for any complaint or treatment on his right hip or right ankle, and VA electronic medical records are also silent for any right hip or right ankle treatment or complaints.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection is not warranted for either a right hip or right ankle disability as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with either condition.  

As there is no current diagnosis related to either of the Veteran's claims for a right hip or right ankle condition, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  TDIU

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  In his Application for Compensation Based on Unemployability (VA Form 21-8940), the Veteran stated that he was last able to work in August 2000, his occupation was as a teacher, and he completed four years of college.  

In its June 2014 Supplemental Statement of the Case, the Appeals Management Center determined that the Veteran's claim for a TDIU was moot because he had been granted a 100 percent rating in a separate rating decision for major depressive disorder, thus fully resolving the issue in the Veteran's favor.  Although the rating decision found that Veteran's major depressive disorder is rated as completely disabling, his TDIU claim is not moot.  The Board notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91.

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

In this case, although the Veteran has been awarded the maximum schedular rating for his service-connected major depressive disorder (100 percent), the record reflects that he has also claimed that he is unemployable due to his service-connected cervical spine (rated at 20 percent), left knee (10 percent), left ankle (10 percent) and tinnitus (10 percent).  The Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16 based on his remaining service-connected disabilities.  His combined disability rating for these remaining disabilities is 40 percent.  

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

After reviewing the evidence of record, the Board finds that referral for an extraschedular TDIU evaluation is not warranted.  The Board notes that the Veteran's claims file contains an April 2005 statement from a private doctor in which he opines that the Veteran is "totally disabled" due to his cervical spine strain and several non-service connected disabilities, including chronic low back pain, causaglia and Reflex Sympathetic Dystrophy.  The Veteran is also in receipt of disability benefits from the Social Security Administration (SSA) based, in part, on his major depressive disorder.  Neither the April 2005 statement nor the SSA determination consider solely the Veteran's remaining service-connected disabilities in coming to their respective determinations on the Veteran's employability.  

In contrast, the March 2014 VA examiner concluded that the Veteran does not meet the criteria for individual unemployability due to his cervical spine disability or his service-connected left ankle and left knee disabilities.  The examiner stated that the Veteran could obtain and secure a part-time sedentary type of job with light duty precautions.  Because the VA examiner's opinion was offered following a review of the Veteran's claims file and an examination of the Veteran, and considers only the Veteran's remaining service-connected disabilities without regard to his major depressive disorder or his non-service connected disabilities, the statement is afforded greater probative weight than the private doctor's opinion or the SSA disability determination.  

Accordingly, the Board finds that the preponderance of the evidence shows that in light of his education and work experience, the Veteran's remaining service-connected disabilities are not sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Rather, he can still work in a sedentary capacity with certain reasonable accommodations that do not take his employment capacity to within the realm of what could just be considered marginal employment.  38 C.F.R. § 4.18.  Therefore, referral for extraschedular consideration of entitlement to a TDIU is unwarranted.  See 38 C.F.R. § 4.16(b).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).











ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


